Citation Nr: 0023861	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-27 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne secondary 
to exposure to herbicides.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for fungus of the left 
big toenail.  

4.  Entitlement to service connection for folliculitis of 
both inner thighs.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1968 to 
May 1972.  

This appeal arises from a February 1996 rating action of the 
St. Petersburg, Florida, regional office.  In that decision, 
the RO denied the claims of entitlement to service connection 
for chloracne secondary to exposure to herbicides, a low back 
disability manifested by pain, jungle fungus of the left big 
toenail, folliculitis of both inner thighs, and hypertension.  

Also by the February 1996 rating action, the RO denied the 
issue of entitlement to service connection for recurrent 
immune system letdown.  Thereafter, the veteran perfected a 
timely appeal with respect to the denial of this claim.  At a 
hearing conducted before a hearing officer at the RO in 
February 1997, the veteran withdrew this issue from appellate 
review.  Accordingly, the issue of entitlement to service 
connection for recurrent immune system letdown is not before 
the Board of Veterans' Appeals (Board) for appellate 
consideration at this time.  


REMAND

The most recent supplemental statement of the case was 
furnished the veteran and his representative in February 
2000.  Subsequently received were VA medical records which 
include a report of a VA examination for compensation 
purposes dated in February 2000.  This report contains 
findings pertinent to the veteran's claims.  It appears that 
the RO has not had the opportunity to review this evidence in 
conjunction with the current claims. 

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  38 C.F.R. § 19.37(a) (1999).  If the statement 
of the case and any prior supplemental statements of the case 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
appellant and his representative as provided in 38 C.F.R. 
§ 19.31, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
statement of the case or a prior supplemental statement of 
the case or the additional evidence is not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1999).

By an October 1999 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation to this disability, 
effective from May 1995.  The agency notified the veteran of 
this award in an October 1999 letter.  Thereafter, in a 
statement received at the RO in November 1999, the veteran 
appeared to express disagreement with the rating assigned to 
his service-connected PTSD.  Subsequently, in a statement 
received at the RO in January 2000, the veteran specifically 
stated that he believed that the evaluation assigned to his 
service-connected PTSD should be more than the current 
disability rating of 10 percent.  The Board finds that a 
timely notice of disagreement has been received regarding an 
increased rating for the PTSD.  By a June 2000 rating action, 
the RO awarded a 50 percent evaluation for PTSD, effective 
from January 2000.  This is not a complete grant of the 
benefit sought.  Accordingly, a
statement of the case is required.  38 C.F.R. § 19.26 (1999); 
Manlincon v. West, 12 Vet. App. 238 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  It is requested that the RO 
readjudicate the issues in appellate 
status, to include consideration of the 
additional evidence received since the 
February 2000 supplemental statement of 
the case.  

2.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

3.  It is requested that the RO furnish 
the veteran and his representative with a 
statement of the case regarding the issue 
of an increased rating for 
service-connected PTSD.  38 C.F.R. 
§ 19.26 (1999).  The statement of the 
case should include consideration of the 
provisions regarding staged ratings as 
set forth in Fenderson v. West, 
12 Vet.App. 119 (1999) as well as the old 
and revised psychiatric disability rating 
criteria.  See 38 C.F.R. § 4.132 (1996) 
and 38 C.F.R. § 4.130 (1999).  See also, 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The veteran should be informed 
of the criteria necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until the appeal 
is timely perfected.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




